Keely Carraway

From:                           Wally Charnoff <wcharnoff@icloud.com>
Sent:                           Tuesday, April 28, 2020 11:33 PM
To:                             Ian Hicks
Subject:                        Fwd: 2nd REQUEST & Final Invoice for Amended Art Purchase
Attachments:                    StdCharnoffSalesAgreement.docx; CharnoffSettlement2ndRequest.pdf; CharnoffFinal
                                InvoiceAAPurchase62119.pdf; CharnoffInventoryFinal62119.pdf




      Begin forwarded message:

      From: Nancy Loving <artsuiteny@gmail.com>
      Subject: 2nd REQUEST & Final Invoice for Amended Art Purchase
      Date: June 21, 2019 at 3:49:53 PM MDT
      To: "wcharnoff@icloud.com" <wcharnoff@icloud.com>

      Hi Wally,
      Please be advised that your art has been collected by our shipper and is awaiting your final payments
      and required signature on the Sales Agreement. Any delay in your payment or signature will result in a
      delay of shipping and fees may apply by our shipper for holding the art.
      Attached is the final invoice for the Amended Art Purchase and the second request for the storage fees.
      Please see the final inventory PDF which includes the photos of art from your previous purchase in 2016.
      Also attached is the sales agreement. The Sales Agreement must be signed by the buyer before the art
      can be delivered. This is mandatory.
      I reserve all rights.
      Nancy
      Nancy Loving
      m. 917.703.7172
      o. 845-595-8111
      artsuiteny@gmail.com




                                                         1


                                                                                                     PLAINTIFFS #000005
                                                       SALES AGREEMENT                   Agreement Number: SA-0127
ART PORT LLC,   a New York limited liability company, 466 Piermont Avenue, Piermont, New York 10968
(Seller) and STUDIO 41 LLC, a Delaware limited liability company, make this sale of work(s) of art to the Buyer
below, set forth below, subject to the agreed upon terms and conditions of this Sales Agreement.
     Buyer                              Wally Charnoff
     Buyer contact name                 same
     Buyer phone numbers                303-517-9550
     Buyer email address                wcharnoff@gmail.com
                                        6950 Rabbit Mountain Rd, Longmont, CO 80503
     Buyer’s address

     Address (if different) where Art   6950 Rabbit Mountain Rd, Longmont, CO 80503
     is to be shipped

     Shipped to attention of            Walter Charnoff
Description of art (the Art) sold pursuant to this Sales Agreement:
     ART DESCRIPTION                    See attached pdf
     DATE                               6/21/2019
     PURCHASE PRICE                     $145,000 (Balance due upon COD or before delivery of Art)
     SALES TAX(ES)                      out of state
     TOTAL RECEIVED                     $141,000
Terms and Conditions:
   Buyer and Seller agree that the work(s) of Art subject to this Sales Agreement are sold as is.
   Seller represents and warrants that the work(s) of Art subject to this Sales Agreement are, unless otherwise
set forth above, original works of art created by Harold Garde.
   Buyer agrees that (a) the copyright(s) in any and all works of Art, named in, or the subject of, this Sales
Agreement, are owned by Harold Garde, individually and, as applicable, 41 and the estate of Harold Garde
(the Copyright Owners); (b) no party shall have, or be granted or provided with, a right or claim to the
copyrights legally claimed by the Copyright Owners; and (c) any Art subject to this Sales Agreement may not
be reproduced in any manner for any commercial purpose, or for distribution to the public, without the
advance written permission of 41.
   Buyer agrees that, if the work(s) of Art have been delivered to Buyer outside of the State of New York
upon which such delivery Seller has not been charged and paid New York sales taxes, Buyer shall be fully
responsible for compliance with applicable laws and regulations regarding payment of all sales taxes, use
taxes, duties, and other taxes, and the declaration of goods in their State or country of residence unless
specifically exempt from taxation.
FOR: Buyer                                                       FOR:   Seller

By: _______________________________________________              By: Nancy Loving ____________________________________

Printed Name: ______________________________________             Printed Name: Nancy Loving ___________________________

Title: ______________________________________________            Title: Director _______________________________________

Date: _____________________________________________              Date: 6/20/2019 _____________________________________




                                                                                                              PLAINTIFFS #000006
